          Case 1:20-cv-03715-APM Document 66 Filed 01/07/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


STATE OF COLORADO, et. al.,

                     Plaintiffs,
                                               No. 1:20-cv-03715-APM
v.
                                               Hon. AMIT P. MEHTA
GOOGLE LLC

                     Defendant.



        REPLY TO DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO
                            CONDOLIDATE

      Pursuant to the Court’s Minute Order dated January 4, 2021, the Plaintiff States hereby

submit this Reply in support of the Plaintiff States’ Motion to Consolidate (ECF No. 5) dated

December 17, 2020. As directed by the Court, the Plaintiff States respectfully provide the

following position with regard to the possible entry by the Court of the proposed form of Order

submitted by Defendant Google LLC (“Google”) dated December 31, 2020 (ECF No. 52-1).

       The Plaintiff States agree that, in light of the Court’s comments at the status conference on

December 18th and the stated position of the United States Department of Justice, it is now

appropriate to consolidate this case with United States, et al. v. Google LLC, No. 1:20-cv-03010-

APM (the “DOJ Action”) “for pretrial purposes, including discovery and all related proceedings.”

Def.’s Resp. to Pls. Mot. to Consolidate at 1 (ECF No. 52). As Google notes, the close of summary

judgment will inform the Court’s decision on whether to consolidate for trial. Id. at 3. In particular,

the resolution of any summary judgment issues would be helpful in demonstrating the extent to

which issues in both cases overlap or are inextricably linked. To that end, the Plaintiff States intend

to raise, as part of the consideration of the entry of a Case Management Order, the best manner in


                                                  1
          Case 1:20-cv-03715-APM Document 66 Filed 01/07/21 Page 2 of 2




which to have the Court consider a renewed motion for consolidation for purposes of trial, taking

into account the pretrial and trial schedules.

       Accordingly, the Plaintiff States respectfully agree to the entry of, and request that the

Court enter, the form of Order proposed by Google consolidating this case with the DOJ Action

for pretrial purposes.


                                                 Respectfully submitted,

 Dated: January 7, 2021                           /s/ Joseph Conrad
                                                 Joseph Conrad (NE #27174)
                                                 Assistant Attorney General
                                                 Nebraska Department of Justice
                                                 Office of Attorney General
                                                 2115 State Capitol
                                                 Lincoln, NE 68509
                                                 Telephone: (402) 471-3840
                                                 Email: joseph.conrad@nebraska.gov

                                                 Attorney for Plaintiff State of Nebraska




                                                     2
